DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending, claims 14-15 have been added, and claims 1-15 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112f rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9, 11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 2014/0332677).
Regarding claim 1, Fujiwara discloses a light-scanning endoscope (10, figure 1) comprising: a light-scanner (23, figure 3) that, by vibrating an optical fiber (21, figure 3), scans light emitted from the optical fiber; and one or more processors comprising hardware (see 50, figure 1), the one or more processors being configured to: control a timing at which the light is emitted from the optical fiber (51, figure 1 [0076]) so that the light is emitted with the same phase as the vibrations of the optical fiber (see 51 and 53 and 55, figure 1); adjust a distortion correction amount on the basis of a shape of a row of irradiation positions ([0090]-[0091]), on an imaging subject, of the light emitted from the optical fiber (varied…with changes in scanning rate [0084]); and correct the phase at which the light is emitted on the basis of the distortion correction amount adjusted by the adjusting unit (varied by changing the irradiation interval of laser light…[0084]).  
Regarding claim 2, Fujiwara further discloses a camera (40, figure 1; photodetectors [0072]; synthesize an image [0075]) configured to detect the light irradiation positions on the imaging subject.  
Regarding claim 4, Fujiwara further discloses the controlling of the timing controls the timing at which the light is emitted from the optical fiber so that the light is emitted at equal phase intervals (sampling time…irradiation time of laser light [0082]).  
Regarding claim 5, Fujiwara further discloses the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (figure 6), and the correcting of the phase 
Regarding claim 6, Fujiwara discloses a light-scanning-endoscope operating method comprising: emitting, from a vibrating optical fiber (21, figure 3), light with the same phase as the vibrations of the optical fiber (see 51 and 53 and 55, figure 1), adjusting a distortion correction amount on the basis of a shape of a row of irradiation positions of the light on an imaging subject (varied…with changes in scanning rate [0084] | [0090]-[0091]); correcting, on the basis of the adjusted distortion correction amount, the phase at which the light is emitted from the optical fiber: and controlling a timing at which the light is emitted from the optical fiber so that the light is emitted at the corrected phase (varied by changing the irradiation interval of laser light…[0084]). 
Regarding claim 7, Fujiwara further discloses the controlling of the timing controls the timing at which the light is emitted from the optical fiber so that the light is emitted at equal phase intervals (sampling time…irradiation time of laser light [0082]).  
Regarding claim 9, Fujiwara further discloses the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (figure 6), and the correcting of the phase calculates a correction amount for the phase on the basis of the change over time in the amplitude of the vibrations of the optical fiber in addition to the distortion correction amount (a pattern predetermined…may define parameters to be change [0085]).  
Regarding claim 11, Fujiwara further discloses -5-the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (figure 6), and the correcting of the phase calculates a correction amount for the phase on the basis of the change over time in the amplitude of the vibrations of the optical fiber in addition to the distortion correction amount (a pattern predetermined…may define parameters to be change [0085]).  
Regarding claim 12, Fujiwara further discloses the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (figure 6), and the correcting of the phase calculates a correction amount for the phase on the basis of the change over time in the amplitude of the vibrations of the optical fiber in addition to the distortion correction amount (a pattern predetermined…may define parameters to be change [0085]).  
Regarding claim 15, Fujiwara discloses a correcting apparatus for a light-scanning endoscope (10, figure 1), comprising: a light-scanner (23, figure 3) that, by vibrating an optical fiber (21, figure 3), scans light emitted from the optical fiber; and one or more processors comprising hardware (see 50, figure 1), the one or more processors being configured to: control a timing at which the light is emitted from the optical fiber so that the light is emitted with the same phase as the vibrations of the optical fiber (51, figure 1 [0076]); adjust a distortion correction amount on the basis of a shape of a row of irradiation positions ([0090]-[0091]), on an imaging subject, of the light emitted from the optical fiber (varied…with changes in scanning rate [0084]); and correct the phase at which the light is emitted on the basis of the distortion correction amount adjusted by the adjusting unit (varied by changing the irradiation interval of laser light…[0084]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over 
Fujiwara (US 2014/0332677) as applied to claim 1 above, and further in view of Yamabe (US 2015/0005579).
Fujiwara discloses all of the features in the current invention as shown above for claim 1. Fujiwara is silent regarding the adjusting of the distortion correction amount comprises: calculating an index value that represents linearity of the row of irradiation positions; determining whether the index value is equal to or greater than a predetermined threshold; in response to the index value being equal to or greater than the predetermined threshold, reperforming the adjusting of the distortion correction 
-6-determining whether the index value is equal to or greater than a predetermined threshold; in response to the index value being equal to or greater than the predetermined threshold, reperforming the adjusting of the distortion correction amount by changing the distortion correction amount; and in response to the index value being less than the predetermined threshold, finishing the adjusting of the distortion correction amount.  	Yamabe teaches a CPU that evaluates the scanning trajectory of the excitation light and judges whether the scanning trajectory is within a predetermined tolerance ([0064]). If the scanning trajectory is not within the predetermined tolerance, the CPU can adjust the amplitude, phase, and frequencies of the alternating voltages X and Y to change the scanning parameters (i.e. size of the scanning area, shape of the scanning area) and scanning speed of the light ([0065]). 
It would have been obvious to one of ordinary skill in the art to modify the endoscope to evaluate if the scanning trajectory is within a predetermined tolerance and to adjust the scanning parameters until the scanning trajectory is within the predetermined tolerance ([0065]) as taught by Yamabe. Doing so would provide calibration to achieve the ideal scanning trajectory ([0067]). The modified endoscope would have the adjusting of the distortion correction amount comprises: calculating an index value that represents linearity of the row of irradiation positions (the evaluation result of the scanning trajectory [0065]; Yamabe); -6-determining whether the index value is equal to or greater than a predetermined threshold (within a predetermined tolerance [0064]; Yamabe); in response to the index value being equal to or greater than the predetermined threshold (process proceeds to S17, figure 7; [0064]; Yamabe), reperforming (see S17 until the scanning trajectory is within tolerance; figure 7; Yamabe) the adjusting of the distortion correction amount by changing the distortion correction amount (varied…with changes in scanning rate [0084]; Fujiwara); and in .  

Claims 3, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 2014/0332677) as applied to claim 1 above, and further in view of another embodiment in Fujiwara. 
Regarding claim 3. Fujiwara discloses all of the features in the current invention as shown above for claim 1. Fujiwara is silent regarding a position sensitive detector configured to detect the light irradiation positions on the imaging subject.  
In another embodiment, Fujiwara teaches a PSD for measuring the scanning rate at each sampling point in advance ([0165]). It would have been obvious to modify the endoscope with a PSD. Doing so would measure the scanning rate at each sampling point in advance ([0165]). The modified endoscope would have a position sensitive detector (PSD [0165]) configured to detect the light irradiation positions on the imaging subject.  
Regarding claim 8, Fujiwara further discloses the controlling of the timing controls the timing at which the light is emitted from the optical fiber so that the light is emitted at equal phase intervals (sampling time…irradiation time of laser light [0082]).  
Regarding claim 10, Fujiwara further discloses the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (figure 6), and the correcting of the phase calculates a correction amount for the phase on the basis of the change over time in the amplitude of the vibrations of the optical fiber in addition to the 
Regarding claim 13, Fujiwara further discloses the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (figure 6), and the correcting of the phase calculates a correction amount for the phase on the basis of the change over time in the amplitude of the vibrations of the optical fiber in addition to the distortion correction amount (a pattern predetermined…may define parameters to be change [0085]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 12, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795